Citation Nr: 0313036	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  00-14 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which found that the veteran had not submitted new 
and material evidence to reopen a claim for service 
connection for a psychiatric disorder.  In September 2000, 
the veteran appeared at a Travel Board hearing at the RO 
before the undersigned.  In June 2001, the Board found that 
the veteran had submitted new and material evidence, reopened 
the claim, and remanded the case for additional development.  
In October 2002 and March 2003 the Board undertook further 
evidentiary development.


FINDING OF FACT

The evidence is at least in equipoise as to whether the 
veteran's anxiety disorder was incurred in service. 


CONCLUSION OF LAW

Service connection for an anxiety disorder is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue.  The appellant has been advised 
of the controlling law and regulations, of what type of 
evidence could substantiate his claim, of what evidence was 
of record, and of his and VA's respective responsibilities in 
the development of the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Regarding the duty to assist, the 
Board finds that the evidence of record is sufficient to 
address the matter at hand.  The veteran clearly is not 
prejudiced by the determination below.

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board undertook 
additional evidentiary development, which was completed in 
May 2003.  In Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs, __F.3d__, Nos. 02-7304, -7305, -7316, 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) determined that 38 
C.F.R. § 19.9(a)(2) was inconsistent with 38 U.S.C. 
§ 7104(a), and invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  In light of the favorable determination below, 
remanding the case to the AOJ for their initial consideration 
of the Board-obtained evidence would serve no useful purpose.  

Factual Background

A January 1974 record reflects that an Air Force officer 
indicated the veteran was in a county jail for shoplifting 
and would not be discharged until he had an opportunity for 
professional psychiatric care by an Air Force psychiatrist.  
Service medical records reveal that in April 1974 the veteran 
was treated for "nerves".  A separation examination is not 
on file.

VA records show that the veteran was admitted to Day Hospital 
in November 1974 with symptoms of anxiety and a history of 
drug abuse and anti-social behavior.  His attendance at 
programs was sporadic and he was found to be manipulative, 
unreliable and evasive.  He was discharged for non-
attendance.  The discharge diagnoses were anti-social 
personality, drug dependency and anxiety neurosis. 

In July and August 1976 the veteran was hospitalized for 
disturbed behavior in a VA facility.  A past history of a 
nervous condition and anti-social personality disturbance 
since 1974 was noted.  The diagnoses included personality 
disorder, antisocial personality and rule out paranoid 
schizophrenia.  The veteran was seen for VA outpatient 
treatment in October 1976 with complaints of feeling jittery.  
The diagnosis was hypochondria.

On VA psychiatric examination in May 1977, the veteran 
reported being nervous and jittery all of the time since 
1974.  The examiner noted that the veteran had symptoms of 
anxiety that started about four years ago, after his release 
from service.  It was reported that his adjustment in the 
military was unsatisfactory, that he was having problems with 
abuse of narcotics and absenteeism, and that he was sentenced 
to four years probation after stealing government property at 
Scott Air Force Base.  The veteran admitted to abuse of 
different drugs and to heavy drinking.  On mental status 
examination he appeared slightly anxious.  His conversation 
was rational, and there was no indication of disorganized 
thought.  Additional findings included no hallucinations or 
delusions, no blocking or tangentiality, no depression, and 
no impairment of memory or concentration.  Insight was 
questionable.  The diagnoses included anxiety neurosis, 
chronic and moderate; anti-social personality; and drug 
dependence in remission.

In statements dated in May and June 1989, the veteran 
indicated that he was treated for mental problems at a VA 
facility in Columbia, Missouri in 1978, that he has had a 
problem with drugs and alcohol for 17 years, that he was 
recently released from the department of corrections, and 
that he was receiving outpatient treatment in the mental 
hygiene clinic (MHC) at a Chicago VA facility.  

A July 1989 response to a request for medical records of 
treatment at the Gateway Foundation indicated that the 
veteran's records had been destroyed.  

VA outpatient treatment records document treatment at a 
Chicago MHC in July and August 1989.  

VA outpatient treatment records dated from June 1993 to May 
1994 show ongoing treatment for psychiatric problems.  
Diagnoses included generalized anxiety disorder, alcohol 
abuse and depression.  The diagnoses on a December 1994 VA 
mental disorders examination were cocaine dependence, alcohol 
dependence and major depression.  A VA hospital summary shows 
that the veteran was admitted from March to April 1995 for 
problems including polysubstance dependence and substance 
induced mood disorder.

In a December 1996 record, the veteran's VA treating 
psychiatrist indicated that the veteran has had a history of 
psychiatric treatment dating back to the period immediately 
following his discharge from the Air Force in 1974.  A 
history of inpatient hospitalizations and a two-year drug 
rehabilitation program were noted.  The physician reported 
that the veteran was first treated in this clinic in 1989 
following a 27-month period of incarceration.  The initial 
diagnoses were impulse control disorder, anti-social 
personality disorder and polysubstance dependence.  The 
current diagnosis was listed as panic disorder with 
agoraphobia, personality disorder NOS (not otherwise 
specified) and polysubstance dependence in remission.  The 
physician stated that even after a 20-month period of 
documented sobriety, the veteran continued to demonstrate 
difficulty resisting aggressive impulse behaviors, 
irritability and social avoidance.  The psychiatrist 
recommended starting disability payments on psychiatric 
grounds. 

In letters dated in November 1999 and July 2000, the same VA 
treating psychiatrist indicated that the veteran was having 
serious psychiatric problems that substantially interfered in 
his psychosocial functioning since prior to his discharge.  
He noted that the current diagnoses were panic disorder with 
agoraphobia, personality disorder, NOS, and polysubstance 
abuse in remission.  The physician concluded that at the time 
of discharge, the veteran was suffering from a mental 
disability which has continued since then and is, by itself, 
currently, and most likely, permanently, disabling.

At a September 2000 Travel Board hearing, the veteran 
testified that he had nervousness, dizziness, headaches, 
chest pains and shortness of breath under stressful 
circumstances in service.  He stated that he has had these 
psychiatric problems since service and that he is being 
treated for them. 

VA outpatient treatment records document September 1999 
through August 2001 treatment for psychiatric problems 
including anxiety disorder and panic disorder.

On VA examination in September 2001, the diagnoses included 
depressive disorder with anxiety, and personality disorder 
not otherwise specified.  The examining physician opined that 
the veteran was not psychotic, that his diagnosis was not a 
psychosis, and that his psychiatric condition was not related 
to military service.

The Board arranged for VA examinations in March 2003 and 
(because the March 2003 examination was inadequate) in May 
2003.  In May 2003 the examiner reviewed the veteran's claims 
file and noted the veteran's history of treatment for 
psychiatric and emotional problems.  Findings included panic 
attacks, nervousness, depression, history of substance abuse, 
perceptual disorder, and personality disorder.  The diagnoses 
were depressive disorder, not otherwise specified, 
nonpsychotic; panic anxiety disorder, panic attacks with 
agoraphobia; and polysubstance abuse, in remission.  The 
examiner opined that the veteran had symptoms of his anxiety 
disorder with panic attacks and agoraphobia while in service, 
and that this diagnosis was related in time of occurrence and 
to experiences in military service.

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Here, the claimed disability is clearly shown, as the veteran 
has had a medical diagnosis of anxiety disorder for some 
time.  While anxiety disorder was not diagnosed during 
service, the Board notes that the veteran was treated for 
nerves during service (April 1974) and that a contemporaneous 
letter from an Air Force Captain (dated in January 1974) 
indicated he would be seen by an Air Force psychiatrist.  The 
record shows a history of treatment for symptoms consistent 
with anxiety disorder dating back to the time shortly after 
service.  The veteran's treating VA psychiatrist specifically 
indicated that he was having serious psychiatric problems 
since prior to his discharge from service, diagnosed panic 
disorder with agoraphobia, and indicated that the veteran was 
suffered from that condition at the time of discharge.  
Moreover, on VA examination in May 2003, the diagnosis was 
anxiety disorder with panic attacks and agoraphobia.  The 
examiner opined that the veteran had symptoms of this 
disorder while in service.  

While the September 2001 VA examination report contains a 
contrary medical opinion, i.e., to the effect that the 
veteran's psychiatric condition is not related to service, 
the Board finds that the evidence amply supports the 
veteran's claim.  The single opinion against the veteran's 
claim does not outweigh in probative value the oft-restated 
medical opinion of the veteran's treating VA psychiatrist of 
many years that his anxiety is service related, buttressed by 
the opinion of the May 2003 VA examiner which, in essence, is 
to the same effect.  The evidence supporting the veteran's 
claim is at least in equipoise with the evidence against the 
claim.  The standard of proof required to establish service 
connection is met, and service connection for an anxiety 
disorder is warranted. 


ORDER

Service connection for an anxiety disorder is granted.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

